           Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 1 of 18

 1

 2

 3

 4

 5

 6

 7

 8
                                            UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11
         HERMINIA O. CARREON,                                      No. 1:19-cv-00759-GSA
12
                               Plaintiff,
13
                 v.                                                ORDER DIRECTING ENTRY OF
14                                                                 JUDGMENT IN FAVOR OF
         ANDREW SAUL, Commissioner of Social                       COMMISSIONER OF SOCIAL SECURITY
15       Security,                                                 AND AGAINST PLAINTIFF

16
                               Defendant.
17

18

19              I.       Introduction

20              Plaintiff Herminia O. Carreon (“Plaintiff”) seeks judicial review of the final decision of

21   the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application

22   for disability insurance benefits pursuant to Title II of the Social Security Act. The matter is

23   currently before the Court on the parties’ briefs which were submitted without oral argument to

24   the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 20, 24 and 25. Having

25   reviewed the record as a whole, the Court finds that the ALJ’s decision is supported by substantial

26   evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.

27   ///

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 6 and 8.
                                                                   1
           Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 2 of 18

 1             II.    Procedural Background

 2             On May 5, 2016, Plaintiff filed the pending application for disability insurance benefits

 3   alleging disability beginning December 1, 2015. AR 15. The Commissioner denied the

 4   application initially on September 2, 2016, and following reconsideration on December 21, 2016.

 5   AR 15.

 6             On January 26, 2017, Plaintiff filed a request for a hearing. AR 15. Administrative Law

 7   Judge Scot Septor presided over an administrative hearing on February 15, 2018. AR 37-69.

 8   Plaintiff appeared and was represented by an attorney. AR 37. On June 13, 2018, the ALJ denied

 9   Plaintiff’s application. AR 15-32.

10             The Appeals Council denied review on March 26, 2019. AR 1-6. On May 29, 2019,

11   Plaintiff filed a complaint in this Court. Doc. 1.

12             III.   Factual Background

13                    A.      Plaintiff’s Testimony

14             Plaintiff (born January 1959) shared a house with her fiancé and her mother. AR 44. She

15   worked in various jobs as an electronics assembler. AR 45-47, 70. In December 2015, Plaintiff’s

16   employer “laid her off” because she was too frequently leaving work early. AR 47-48. Plaintiff

17   testified that her lower back was so painful that she was unable to work a full day. AR 48-49.

18   She could not sit for long periods. AR 211. She experienced numbness and a loss of strength in

19   her upper extremities, which she attributed to arthritis. AR 49, 60. Despite therapy and massage

20   her pain was worsening. AR 50.
21             Plaintiff used Tramadol and Gabapentin for pain. AR 51. Sometimes the medications

22   helped, but sometimes they caused nausea. AR 51-52. An epidural injection relieved Plaintiff’s

23   pain for only a single day. AR 57. The pain impaired her concentration. AR 57.

24             Plaintiff was able to walk 100 steps to her mailbox. AR 53. She cooked less than before

25   because she was “always stabbing [her] finger” due to difficulties holding the food. AR 53-54.

26   When her hands were numb Plaintiff typically purchased sandwiches, soup or salads. AR 213.
27   She frequently dropped dishes, particularly when washing them. AR 54. Plaintiff’s household

28   ///
                                                          2
           Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 3 of 18

 1   chores included only dusting. AR 55. The vacuum was too heavy for her, and her fiancé had

 2   taken responsibility for the laundry. AR 55-56.

 3             Plaintiff was able to drive a car. AR 56. She performed her own personal care without

 4   help. AR 56. Plaintiff was no longer able to take walks, jog or go to the gym. AR 215.

 5                    B.      Third Party Adult Function Report

 6             Plaintiff’s fiancé, Herogildo Placheta, stated that Plaintiff had back pain and arthritis in

 7   her hand and heel that impaired her ability to walk and bend. AR 225. Her back pain also caused

 8   poor sleep. AR 226. Plaintiff remained able to perform her own personal care, housework and

 9   laundry. AR 226-27.

10                    C.      Medical Records

11             The record includes treatment notes from Roy Tabigo-On, M.D., and other treating

12   professionals at Apex Medical Group, dating from December 2015 to December 2017. AR 295-

13   344, 364-90, 426-78, 482-85. Diagnoses included dyslipidemia, anxiety, backache and chronic

14   back pain. AR 295. Depression and vision or eye problems were also noted. AR 297. Despite

15   these diagnoses, Dr. Tabigo-On repeatedly noted normal mood and affect, normal ambulation and

16   normal gait. See, e.g., AR 301-02, 305-06, 309-10, 313-14, 317.

17             In May 2016, x-rays of Plaintiff’s right hand revealed osteoarthritic changes of the second

18   digital interphalangeal joint. AR 323. X-rays of her left ankle showed a small plantar calcaneal

19   spur but no acute abnormality. AR 325. In November 2016, x-rays of Plaintiff’s lumbar spine

20   were unremarkable. AR 382. In August 2017, magnetic resonance imaging of Plaintiff’s lumbar
21   spine showed narrowing changes at L5-S1 without neural impingement. AR 491. In October

22   2017, an ultrasound examination of Plaintiff’s abdomen revealed no acute or significant

23   abnormality. AR 489.

24             From December 2016 to December 2017, Plaintiff attended several psychotherapy

25   sessions with Lorene Garrett-Browder. AR 431-32, 438-39, 445, 451-52, 468-69, 477-78. Ms.

26   Garrett-Browder diagnosed anxiety disorder, depressive disorder and somatic symptom disorder
27   with prominent pain. AR 432.

28   ///
                                                           3
         Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 4 of 18

 1            Neurologist Marco Lopez Vizcarra, M.D., evaluated and treated Plaintiff from March

 2   through November 2017. AR 397-418. At each appointment the doctor found no abnormalities

 3   of Plaintiff’s eyes, cardiovascular system, musculoskeletal system and neurological system. AR

 4   397-418. Plaintiff was taking hydrocodone without relief.2 AR 407, 410. The initial diagnosis

 5   was carpal tunnel syndrome and cervical radiculopathy. AR 398. A subsequent EMG study

 6   revealed no evident neuropathy or radiculopathy in Plaintiff’s upper extremities. AR 399. An

 7   MRI of the cervical spine showed only mild to moderate spondylosis. AR 399, 416. Dr. Lopez

 8   Vizcarra prescribed Gabapentin, which neither improved Plaintiff’s symptoms nor produced any

 9   notable side effects. AR 405. In June 2017, Plaintiff reported that her back pain was worsening.

10   AR 405, 408. Although Plaintiff reported that she had herniated discs, Dr. Lopez Vizcarra noted

11   that the MRI of the lumbar spine showed only moderate spondylosis. AR 410. In fact, the

12   radiologist reported that except for disc narrowing at L5-S1, the lumbar MRI was unremarkable.

13   AR 417. A rheumatic panel was also unremarkable. AR 414.

14            In February 2018, orthopedist Sibel Deviren, M.D., administered a bilateral L5

15   transforaminal epidural injection. AR 515-517. Plaintiff reported that the injection relieved her

16   pain for only a day. AR 57.

17            IV.      Standard of Review

18            Pursuant to 42 U.S.. §405(g), this court has the authority to review a decision by the

19   Commissioner denying a claimant disability benefits. “This court may set aside the

20   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on
21   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

22   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

23   within the record that could lead a reasonable mind to accept a conclusion regarding disability

24   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

25   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

26   omitted). When performing this analysis, the court must “consider the entire record as a whole
27   2
       Plaintiff may not have taken her medications regularly. The record includes two urine screens that failed to detect
     any opiates or other medications in Plaintiff’s system. AR 498-99, 502-03, 512. Two other urine screens were
28   positive for an expected metabolite of hydrocodone. AR 507, 509.
                                                                4
           Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 5 of 18

 1   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

 2   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

 3   omitted).

 4             If the evidence reasonably could support two conclusions, the court “may not substitute its

 5   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

 6   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

 7   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

 8   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

 9   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

10             V.     The Disability Standard

11                    To qualify for benefits under the Social Security Act, a plaintiff must
                      establish that he or she is unable to engage in substantial gainful
12                    activity due to a medically determinable physical or mental
                      impairment that has lasted or can be expected to last for a continuous
13                    period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                      An individual shall be considered to have a disability only if . . . his
14                    physical or mental impairment or impairments are of such severity
                      that he is not only unable to do his previous work, but cannot,
15                    considering his age, education, and work experience, engage in any
                      other kind of substantial gainful work which exists in the national
16                    economy, regardless of whether such work exists in the immediate
                      area in which he lives, or whether a specific job vacancy exists for
17                    him, or whether he would be hired if he applied for work.
18                    42 U.S.C. §1382c(a)(3)(B).

19             To achieve uniformity in the decision-making process, the Commissioner has established

20   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
21   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

22   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

23             Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

24   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

25   medically determinable “severe impairments,” (3) whether these impairments meet or are

26   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,
27   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

28   ///
                                                          5
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 6 of 18

 1   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

 2   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).

 3          VI.     Summary of the ALJ’s Decision

 4          The Administrative Law Judge found that Plaintiff had not engaged in substantial gainful

 5   activity since the alleged onset date of December 1, 2015. AR 17. Her severe impairments were

 6   degenerative disc disease of the lumbar spine and cervical spondylosis. AR 17. None of the

 7   severe impairments met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

 8   Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525 and 404.1526). AR 23-24.

 9          The ALJ concluded that Plaintiff had the residual functional capacity to perform medium

10   work as defined in 20 C.F.R. § 404.1567(c), and was capable of lifting 50 pounds occasionally

11   and 25 pounds frequently; standing, walking or sitting for six hours in an eight-hour workday;

12   frequent climbing of ladders, ropes, scaffolds ramps and stairs; and, frequently stooping, reaching

13   overhead, reaching forward and reaching laterally with her right upper extremity. AR 24.

14          Plaintiff was able to perform her past relevant work as a semiconductor assembler. AR

15   31. Accordingly, the ALJ found that Plaintiff was not disabled at any time from December 1,

16   2015, the alleged onset date, through June 13, 2018, the date of the decision. AR 31-32.

17          VII.    The ALJ Properly Assessed the Reliability of Plaintiff’s Testimony

18          Plaintiff contends that the ALJ erred in rejecting Plaintiff’s symptom testimony without

19   identifying particular findings that were inconsistent with Plaintiff’s representations. The

20   Commissioner disagrees, correctly emphasizing that applicable law precludes granting disability
21   benefits based solely on a claimant’s subjective representations.

22          An ALJ is responsible for determining credibility, resolving conflicts in medical

23   testimony and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

24   His or her findings of fact must be supported by “clear and convincing evidence.” Burrell v.

25   Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

26          To determine whether the ALJ’s findings are supported by sufficient evidence a court
27   must consider the record as a whole, weighing both the evidence that supports the ALJ’s

28   determination and the evidence against it. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.
                                                     6
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 7 of 18

 1   1989). “[A] federal court’s review of Social Security determinations is quite limited.” Brown-

 2   Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). “For highly fact-intensive individualized

 3   determinations like a claimant’s entitlement to disability benefits, Congress places a premium

 4   upon agency expertise, and, for the sake of uniformity, it is usually better to minimize the

 5   opportunity for reviewing courts to substitute their discretion for that of the agency.” Id. (quoting

 6   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014), quoting Consolo v.

 7   Fed. Mar. Comm’n, 383 U.S. 607, 621 (1966)) (internal quotation marks omitted). Federal courts

 8   should generally “’leave it to the ALJ to determine credibility, resolve conflicts in the testimony,

 9   and resolve ambiguities in the record.’” Brown-Hunter, 806 F.3d at 492 (quoting Treichler, 775

10   F.3d at 1098).

11          Social Security Ruling 16-3p applies to disability applications heard by the agency on or

12   after March 28, 2016. Ruling 16-3p eliminated the use of the term “credibility” to emphasize that

13   subjective symptom evaluation is not “an examination of an individual’s character” but an

14   endeavor to “determine how symptoms limit ability to perform work-related activities.” S.S.R.

15   16-3p at 1-2.

16          A claimant’s statements of pain or other symptoms are not conclusive evidence of a

17   physical or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p.

18   “An ALJ cannot be required to believe every allegation of [disability], or else disability benefits

19   would be available for the asking, a result plainly contrary to the [Social Security Act].” Fair v.

20   Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
21          An ALJ performs a two-step analysis to determine whether a claimant’s testimony

22   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014

23   (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); S.S.R 16-3p at 3. First, the

24   claimant must produce objective medical evidence of an impairment that could reasonably be

25   expected to produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014;

26   Smolen, 80 F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that
27   Plaintiff’s “medically determinable impairments could reasonably be expected to produce the

28   alleged symptoms.” AR 25.
                                                        7
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 8 of 18

 1          Here, the ALJ did not find Plaintiff to be malingering. If the claimant satisfies the first

 2   step and there is no evidence of malingering, the ALJ must “evaluate the intensity and persistence

 3   of [the claimant’s] symptoms to determine the extent to which the symptoms limit an individual’s

 4   ability to perform work-related activities.” S.S.R. 16-3p at 2. “[S]ome individuals may experi

 5          ence symptoms differently and may be limited by symptoms to a greater or lesser extent

 6   than other individuals with the same medical impairments, the same objective medical evidence

 7   and the same non-medical evidence.” S.S.R. 16-3p at 5. In reaching a conclusion, the ALJ must

 8   examine the record as a whole, including objective medical evidence; the claimant’s

 9   representations of the intensity, persistence and limiting effects of his symptoms; statements and

10   other information from medical providers and other third parties; and, any other relevant evidence

11   included in the individual’s administrative record. S.S.R. 16-3p at 5. “The determination or

12   decision must contain specific reasons for the weight given to the individual’s symptoms, be

13   consistent with and supported by the evidence, and be clearly articulated so the individual and

14   any subsequent reviewer can assess how the adjudicator evaluated the individual’s symptoms.”

15   S.S.R. 16-3p at *10.

16          Because a “claimant’s subjective statements may tell of greater limitations than can

17   medical evidence alone,” an “ALJ may not reject the claimant’s statements regarding her

18   limitations merely because they are not supported by objective evidence.” Tonapetyan v. Halter,

19   242 F.3d 1144, 1147-48 (2001) (quoting Fair, 885 F.2d at 602). See also Bunnell v. Sullivan,

20   947 F.2d 341, 345 (9th Cir. 1991) (holding that when there is evidence of an underlying medical
21   impairment, the ALJ may not discredit the claimant’s testimony regarding the severity of his

22   symptoms solely because they are unsupported by medical evidence). “Congress clearly meant

23   that so long as the pain is associated with a clinically demonstrated impairment, credible pain

24   testimony should contribute to a determination of disability.” Id. (internal quotation marks and

25   citations omitted).

26          The law does not require an ALJ simply to ignore inconsistencies between objective
27   medical evidence and a claimant’s testimony. “While subjective pain testimony cannot be

28   rejected on the sole ground that it is not fully corroborated by objective medical evidence, the
                                                          8
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 9 of 18

 1   medical evidence is still a relevant factor in determining the severity of claimant’s pain and its

 2   disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20

 3   C.F.R. § 404.1529(c)(2)). As part of the analysis of the record as a whole, an ALJ properly

 4   considers whether the objective medical evidence supports or is consistent with a claimant’s pain

 5   testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4), 416.1529(c)(4) (symptoms are determined to

 6   diminish residual functional capacity only to the extent that the alleged functional limitations and

 7   restrictions “can reasonably be accepted as consistent with the objective medical evidence and

 8   other evidence”). “[O]bjective medical evidence is a useful indicator to help make reasonable

 9   conclusions about the intensity and persistence of symptoms, including the effects those

10   symptoms may have on the ability to perform work-related activities.” S.S.R. 16-3p at 6.

11   Because objective medical evidence may reveal the intensity, persistence and limiting effects of a

12   claimant’s symptoms, an ALJ must consider whether the symptoms reported by a claimant are

13   consistent with medical signs and laboratory findings of record. Id. For example, “reduced joint

14   motion, muscle spasm, sensory deficit, and motor disruption illustrate findings that may result

15   from, or be associated with, pain.” Id.

16          The ALJ in this case began her analysis by considering Plaintiff’s allegations that she was

17   unable to work due to cervical and lumbar impairments, low back pain, arthritis, plantar fasciitis,

18   depression and anxiety. AR 24. He noted that “Plaintiff stopped working because she was laid

19   off as of December 1, 2015 rather than due to her alleged impairments.” AR 24. The ALJ

20   summarized Plaintiff’s testimony:
21                  [Plaintiff] explained she would often leave work early due to back
                    pain. She reported that she sometimes cannot handle the pain in her
22                  lower back and pain spreads to her feet. She also alleged issues using
                    her hands due to arthritis with tingling and numbness. She stated she
23                  attends therapy, has back massages, uses a TENS unit, and does
                    exercises. She also takes medications which sometimes help the
24                  pain, but sometimes becomes nauseous. The medications also help
                    her relax.
25
                    The claimant further testified she does chores around the house and
26                  cooks once in a while. She reported she walks only 100 steps when
                    she goes to the mailbox, but her feet hurt afterward. She states she
27                  has problems with holding things because her hands go numb
                    sometimes. She washes dishes, but sometimes drops things. She is
28                  able to carry her plate and use eating utensils. She also dusts, but has
                                                         9
         Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 10 of 18

 1                     issues running the vacuum cleaner. She also does laundry
                       sometimes. She is able to drive a car. She feels unable to work due
 2                     to concentration, which she thinks is due to pain. She is able to bathe
                       and take care of herself. She watches television and reads, but hardly
 3                     understands what she reads. She stated she does not go out with
                       friends. She uses a cell phone, but stated she sometimes drops it due
 4                     to strength and numbness problems.

 5                     AR 24-25.

 6            The ALJ found that the evidence supported diagnoses of degenerative disc disease of the

 7   lumbar spine and cervical spondylosis. AR 25. However, despite Plaintiff’s complaints, her

 8   treating physicians repeatedly noted that she was in no acute distress and walked normally. AR

 9   25. Other than paralumbar tenderness, medical examination and testing established no other

10   abnormalities. AR 25-26. Plaintiff complained of arthralgias, joint pain and back pain but

11   demonstrated no muscle weakness, no swelling of her extremities, no exercise intolerance, no arm

12   pain, no weakness, no numbness, no depression and no fatigue. AR 25-26. Toxicology

13   screenings indicated no presence of Hydrocodone or other opioids or benzodiazepines.3 AR 25-

14   26. The ALJ provided multiple citations to the administrative record to support his findings, AR

15   25-26.

16            Magnetic resonance imaging showed minimal and unremarkable changes. AR 27.

17   Examinations indicated normal strength and tone, no weakness, no exercise intolerance, no

18   fatigue, full range of motion, normal gait and station. AR 26-27. Despite Plaintiff’s testimony,

19   no imaging study supported her claim of multiple herniated discs. AR 27.

20            The hearing decision sets forth abundant evidence in the record to support the ALJ’s

21   determination that Plaintiff’s representations to the agency were not fully reliable.

22   ///

23   3
       As detailed above, Plaintiff’s physicians noted on multiple occasions that despite her allegations of severe pain,
24   Plaintiff failed to take her medications as prescribed. In assessing a claimant’s credibility, an ALJ may properly rely
     on “unexplained or inadequately explained failure to seek treatment or follow a prescribed course of treatment.”
     Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012). A claimant’s failure to assert a good reason for not seeking
25   treatment, or for failing to follow a prescribed course of treatment, or an ALJ’s finding that the proffered reason is
     not credible, cast doubt on the sincerity of the claimant’s testimony. Fair, 885 F.2d at 603. “[I]f the frequency or
26   extent of the treatment sought by an individual is not comparable with the degree of the individual’s subjective
     complaints, or if the individual fails to follow prescribed treatment that may improve symptoms, we may find the
27   alleged intensity and persistence of an individual’s symptoms are inconsistent with the overall evidence of record.”
     SSR 16-3p at 9.
28
                                                                10
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 11 of 18

 1          VIII. The ALJ Properly Assessed the Reliability of the Third-Party Testimony

 2          Plaintiff contends that the ALJ erred in giving limited weight to Mr. Placheta’s testimony,

 3   which consisted of responses to questions on the Third-Party Adult Function Report form. Citing

 4   Turner v. Comm’r of Soc.Sec., 613 F.3d 1217, 1224 (9th Cir. 2010), the Commissioner responds

 5   that an ALJ may discount testimony from a lay witness’ third party report by providing reasons

 6   germane to that witness.

 7          As noted above, the record includes Mr. Placheta’s responses at AR 225-32. The ALJ

 8   summarized Mr. Placheta’s response in detail. AR 30. He gave limited weight to the lay

 9   opinions finding that they “suggest[ed] impairments which were not consistent with [Plaintiff’s]

10   daily activities or with objective evidence of conservative treatment.” AR 30. In addition, Mr.

11   Placheta’s opinions did not set forth quantifiable limitations that could be used to evaluate

12   Plaintiff’s limitations. AR 30.

13          “[F]riends and family members in a position to observe a claimant’s symptoms and daily

14   activities are competent to testify to her condition.” Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th

15   Cir. 1993). Disregarding lay evidence without comment violates the regulatory provision that the

16   Commissioner will evaluate evidence from nonmedical sources. 20 C.F.R. §§ 404.1513(a)(4),

17   416.913(a)(4). However, “[a]n ALJ need only give germane reasons for discrediting the

18   testimony of lay witnesses.” Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).

19   Inconsistency with medical evidence is a germane reason. Id.

20          In this case, the ALJ considered Mr. Placheta’s opinions and gave them limited weight
21   explaining that the opinions were not consistent with Plaintiff’s daily activities and objective

22   medical records. AR 30. The ALJ was not required to do more.

23          IX.     The ALJ Properly Assessed the Expert Medical Opinions

24          Plaintiff contends that the ALJ gave inadequate weight to the opinions of her treating

25   physician, Dr. Tabigo-On. The Commissioner disagrees contending that the ALJ properly

26   evaluated the conflicting expert medical opinions in the record, setting forth specific and detailed
27   explanations of how he determined the weight of the evidence.

28   ///
                                                       11
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 12 of 18

 1                   A. Medical Opinions
 2                           1. Agency Physicians
 3
            On initial review, agency psychiatrist Dan Funkenstein, M.D., opined that Plaintiff had no
 4
     evidence of medical treatment or duration to support her disability claim. AR 76. He added that
 5
     in any event, her alleged mental impairment had minimal effect on Plaintiff’s ability to perform
 6
     basic work activity. AR 76. D. Tayloe, M.D., opined that Plaintiff was able to perform medium
 7
     work with some postural limitations. AR 76-77. On reconsideration, psychologist Andres Kerns,
 8
     Ph.D., and G. Bugg, M.D., concurred with the initial evaluations. AR 92-93.
 9
                            2.      Consultative Report: Internal Medicine
10
            In July 2016, internist Roger Wagner, M.D., prepared a comprehensive internal medicine
11
     evaluation of Plaintiff. AR 350-54. Plaintiff’s complaints included neck pain radiating into the
12
     right arm; low back pain that did not radiate; right shoulder pain; and, bilateral hand stiffness.
13
     AR 350-51. Her medications included Hydrocodone, Pravastatin and Buspirone. AR 351.
14
     Plaintiff had a left heel spur and symptoms of plantar fasciitis, but her doctor had not prescribed
15
     an arch support. AR 351.
16
            Dr. Wagner observed that Plaintiff could easily rise from a waiting room chair, walk to the
17
     exam room, and get on and off the examining table. AR 351. She could bend at the waist and
18
     take her shoes and socks on and off with good dexterity, speed and flexibility. AR 352. Plaintiff
19
     could also quickly pick up a paperclip by opposing fingertips to thumb. AR 351. Examination of
20
     Plaintiff’s hands revealed enlarged metacarpophalangeal and interphalangeal joints with a few
21
     Heberden’s nodules at the distal interphalangeal joints but no redness, heat, swelling or
22
     tenderness. AR 351.
23
            The balance of the physical examination was generally normal. AR 352-53. Straight leg
24
     raising was negative. AR 353. Plaintiff demonstrated full strength and intact sensation, normal
25
     reflexes and intact cranial nerves. AR 353. Dr. Wagner diagnosed neck and shoulder pain likely
26
     exacerbated by repetitive activities; low back pain consistent with muscle strain; some shoulder
27
     ///
28
                                                        12
      Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 13 of 18

 1   pain with full range of motion; mild osteoarthritis of the hands; and, a plantar calcaneal spur. AR

 2   354.

 3          In Dr. Wagner’s opinion, Plaintiff was able to stand and walk for up to six hours in an

 4   eight-hour workday with no limitation on sitting. AR 354. She could lift and carry fifty pounds

 5   occasionally and 25 pounds frequently. AR 354. Plaintiff could frequently climb, stoop, crouch,

 6   and reach overhead and forward with her dominant right arm. AR 354. She had no

 7   environmental limitations. AR 354.

 8                          3.     Consultative Report: Psychiatry

 9          Psychologist F. Yadegar, Ph.D., prepared a mental evaluation of Plaintiff in July 2016.

10   AR 357-60. Plaintiff told Dr. Yadegar that she could not take any problems and felt like a failure

11   when she thought of something bad. AR 357. Plaintiff was prescribed Risperdal but was taking

12   it occasionally instead of three times a day as prescribed. AR 357.

13          Plaintiff cried throughout the interview “explaining how bad things are, the difficulty she

14   is having, and she does not know how to solve her problem.” AR 358. She told the doctor that

15   she thought about suicide about once a week. AR 358. Her sadness was 9/10 with 10 being

16   depressed. AR 358. Plaintiff stated that she was so anxious as to be unstable, but Dr. Yadegar

17   observed no signs of anxiety during the interview. AR 358. Dr. Yadegar wrote, “I think she is

18   trying very hard to persuade me that she is really ill and that she is not doing well.” AR 358.

19          Plaintiff had difficulty with the mini mental status test, evincing problems with general

20   knowledge, memory, spelling and calculations. AR 359. Concentration was good, and judgment
21   was intact. AR 359-60.

22          Dr. Yadegar diagnosed adjustment disorder NOS. AR 360. The doctor opined that

23   Plaintiff was functionally unimpaired except for mild impairment of the ability to complete a

24   normal workday or work week without interruptions from a psychiatric condition. AR 360.

25                          4.     Medical Source Statement

26          Roy Eugene Tabego-On, M.D., had treated Plaintiff since August 2012. AR 288. He
27   diagnosed multilevel lumbar and cervical disc herniation, osteoarthritis of the hands, and a

28   calcaneal spur. AR 288. She had daily sharp pain in her back, neck, hand and heel rated 9/10.
                                                    13
       Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 14 of 18

 1   AR 288. Symptoms included tenderness, muscle spasm, chronic fatigue, impaired sleep,

 2   swelling, motor loss, reduced grip strength and dropping things. AR 288. Her cervical range of

 3   motion was significantly limited. AR 289. Plaintiff also experienced sharp severe occipital

 4   headache pain attributable to her cervical and lumbar spine. AR 289. The headaches, which

 5   occurred about once weekly, were characterized by photosensitivity, inability to concentrate,

 6   impaired sleep, exhaustion, visual disturbances, mood changes and mental confusion. AR 289.

 7   Medication and lying down relieved Plaintiff’s headache pain. AR 289. The medication resulted

 8   in dizziness. AR 290. Plaintiff’s mental conditions included depression, easy distractibility,

 9   anxiety, panic attacks, decreased energy and sleep disturbances. AR 290.

10          In Dr. Tabego-On’s opinion, Plaintiff could sit for ten minutes at a time and stand for five

11   minutes at a time before needing to change position. AR 290. Plaintiff could sit, stand and walk

12   for one hour each in a normal eight-hour workday. AR 290. Plaintiff needed to walk for two

13   minutes every ten minutes or every hour. AR 291. Because of muscle weakness, pain and

14   parathesia, she needed to be able to change position at will. AR 291. Plaintiff would need

15   unscheduled half-hour breaks about every two hours. AR 291.

16          Plaintiff should rarely lift ten pounds or less. AR 291. She should never look down, turn

17   her head right or left, look up or hold her head in the same position. AR 291. She should never

18   twist, stoop, crouch or climb ladders, and should rarely climb stairs. AR 292. Plaintiff could

19   perform manipulations with her hands and fingers about 50 percent of the time, and reach about

20   80 percent of the time. AR 292. She was likely to miss work about one day monthly. AR 292.
                     B. Determining Residual Functional Capacity
21

22          “Residual functional capacity is an assessment of an individual’s ability to do sustained

23   work-related physical and mental activities in a work setting on a regular and continuing basis.”

24   SSR 96-8p. The residual functional capacity assessment considers only functional limitations and
25
     restrictions which result from an individual’s medically determinable impairment or combination
26
     of impairments. SSR 96-8p.
27
     ///
28
                                                      14
      Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 15 of 18

 1          A determination of residual functional capacity is not a medical opinion, but a legal
 2   decision that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2)
 3
     (residual functional capacity is not a medical opinion), 404.1546(c) (identifying the ALJ as
 4
     responsible for determining residual functional capacity). “[I]t is the responsibility of the ALJ, not
 5
     the claimant’s physician, to determine residual functional capacity.” Vertigan v. Halter, 260 F.3d
 6

 7   1044, 1049 (9th Cir. 2001). In doing so the ALJ must determine credibility, resolve conflicts in

 8   medical testimony and resolve evidentiary ambiguities. Andrews, 53 F.3d at 1039-40.

 9          “In determining a claimant's [residual functional capacity], an ALJ must consider all
10
     relevant evidence in the record such as medical records, lay evidence and the effects of
11
     symptoms, including pain, that are reasonably attributed to a medically determinable
12
     impairment.” Robbins, 466 F.3d at 883. See also 20 C.F.R. § 404.1545(a)(3) (residual functional
13
     capacity determined based on all relevant medical and other evidence). “The ALJ can meet this
14

15   burden by setting out a detailed and thorough summary of the facts and conflicting evidence,

16   stating his interpretation thereof, and making findings.” Magallanes, 881 F.2d at 751.
17          The opinions of treating physicians, examining physicians, and non-examining physicians
18
     are entitled to varying weight in residual functional capacity determinations. Lester v. Chater, 81
19
     F.3d 821, 830 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating
20
     professional, who has a greater opportunity to know and observe the patient as an individual. Id.;
21

22   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996). The opinion of an examining physician is,

23   in turn, entitled to greater weight than the opinion of a non-examining physician. Pitzer v.

24   Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). An ALJ may reject an uncontradicted opinion of a
25   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81
26
     F.3d at 831. In contrast, a contradicted opinion of a treating professional, such as that of Dr.
27
     Tabrego-On in this case, may be rejected for “specific and legitimate” reasons. Id. at 830. The
28
                                                       15
      Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 16 of 18

 1   opinions of a treating or examining physician are “not necessarily conclusive as to either the
 2   physical condition or the ultimate issue of disability.” Morgan v. Comm'r of Soc. Sec. Admin., 169
 3
     F.3d 595, 600 (9th Cir. 1999).
 4
                    C.      The ALJ Properly Analyzed Evidence in the Record as a Whole
 5
             “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical
 6

 7   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions

 8   that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4) (“the more

 9   consistent an opinion is with the record as a whole, the more weight we will give to that
10
     opinion”).
11
            At step two, the ALJ concluded that Plaintiff had only two severe impairments:
12
     degenerative disc disease of the lumbar spine and cervical spondylosis. AR 17. In making that
13
     determination, the ALJ examined in detail the opinions of Drs. Yadegar, Funkenstein and Kerns.
14

15   AR 19-22. Plaintiff does not challenge the ALJ’s decision not to include Plaintiff’s mental health

16   impairments as severe impairments at step two.
17          In determining Plaintiff’s residual functional capacity at step four, the ALJ gave great
18
     weight to Dr. Tayloe’s opinion, which he found to be consistent with the weight of the evidence.
19
     AR 27. Specifically, “Dr. Tayloe’s opinion [was] consistent with the generally benign
20
     examinations, intermittent nature of Plaintiff’s back pain, and the objective clinical and diagnostic
21

22   evidence.” AR 27.

23          The ALJ gave significant weight to Dr. Bugg’s opinion on reconsideration. AR 27. He

24   found that Dr. Bugg’s opinion appropriately considered the majority of the evidence submitted to
25   the agency including evidence submitted after Dr. Tayloe evaluated the evidence available at the
26
     initial review. Dr. Bugg appropriately determined that the additional evidence did not support a
27
     more limited residual functional capacity than that to which Dr. Tayloe opined. AR 28.
28
                                                       16
      Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 17 of 18

 1          The ALJ also gave great weight to Dr. Wagner’s consultative opinion, which “found no
 2   significant deficits in any bodily system.” AR 29-30. In an extended and detailed discussion, the
 3
     ALJ considered Plaintiff’s representations to Dr. Wagner of her treatment, conditions and daily
 4
     activities; Dr. Wagner’s observations of Plaintiff’s functional abilities in the course of the
 5
     consultative examination; and, the doctor’s findings in the physical examination itself. AR 29-30.
 6

 7          The ALJ summarized Dr. Tabigo-On’s medical source statement and found the opinion to

 8   be excessive when considered in light of the doctor’s objective examination findings,

 9   observations and overall conservative treatment. Accordingly, he gave the opinion very little
10
     weight, writing:
11

12                  Conservative treatment and mild to moderate objective findings do
                    not support this medical source statement. In addition, Dr. Tabigo-
13                  On suggests the claimant has multilevel disc herniations, but the
                    MRIs do not support this conclusion. Overall, I find the opinion is
14                  not supported by the medical evidence.

15                  AR 28-29.
     The ALJ’s finding was fully consistent with the administrative record.
16
            The Court is not required to accept Plaintiff’s characterization of her treatment records or
17
     her assessment of the medical opinions. The ALJ fully supported his determination based on
18
     multiple medical opinions and the evidence of record. Even if this Court were to accept that the
19
     record could support Plaintiff’s opinion, the record amply supports the ALJ’s interpretation as
20
     well. When the evidence could arguably support two interpretations, the Court may not substitute
21
     its judgment for that of the Commissioner. Jamerson, 112 F.3d at 1066.
22
             X.     Adequacy of the Hypothetical Question concerning Plaintiff’s Prior Work
23
            Finally, in a single-paragraph issue, Plaintiff contends that the ALJ based the conclusion
24
     that she could perform her prior work as an electronics assembler on a hypothetical question that
25
     omitted unspecified limitations and restrictions applicable to Plaintiff. As Defendant points out in
26
     his responsive brief, this issue assumes that the Court will agree with Plaintiff’s contentions that
27
     substantial evidence did not support the ALJ’s determination of Plaintiff’s residual functional
28
                                                        17
      Case 1:19-cv-00759-GSA Document 26 Filed 08/27/20 Page 18 of 18

 1   capacity. Because this decision declines to accept Plaintiff’s contentions that the ALJ

 2   erroneously evaluated her testimony, Mr. Placheta’s statements and Dr. Tabigo-On’s medical

 3   source statement, the Court need not reach this issue.

 4          XI.     Conclusion and Order

 5          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

 6   disabled is supported by substantial evidence in the record as a whole and is based on proper legal

 7   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

 8   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

 9   Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff Herminia O.

10   Carreon.

11
     IT IS SO ORDERED.
12

13      Dated:     August 26, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      18
